Exhibit 10.1

The Marcus Corporation

Non-Employee Director Compensation Plan

Effective January 12, 2010

 

1.    Annual cash retainer (effective October 2010):    $12,500 2.    Yearly
annual meeting stock grant retainer (common shares)    509 Shares 3.    Annual
FYE meeting restricted stock grant (common shares):    1000 Shares    Vesting to
occur upon the earlier of (i) 100% upon normal retirement from the Board or (ii)
50% upon the third anniversary of the grant date while still serving on the
Board and the remaining 50% upon the fifth anniversary of the grant date while
still serving on the Board    4.    Board meeting attendance cash fee (effective
April 2010):    $3,000 5.    Non-qualified stock option grant (common shares):
   Initial: 1,000 Shares    Fair market value exercise price (closing sale
price)       Fully vested and immediately exercisable at grant date   
Annual FYE: 500 Shares 6.    Committee chairperson meeting attendance cash fee:
   Audit: $1,500       Other: $1,000 7.    Committee member meeting attendance
cash fee:    Audit: $1,000       Other: $750 8.    Reimbursement of
out-of-pocket expenses:    Yes